Citation Nr: 1000672	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for acne.  

2.  Entitlement to service connection for a left knee 
disorder, to include a left knee strain.  

3.  Entitlement to service connection for a right knee 
disorder, to include a right knee strain.  

4.  Entitlement to service connection for a left hand 
disorder, inclusive of neuropathy, to include as due to 
undiagnosed illness and as secondary to service-connected 
Meniere's disease and diabetes mellitus.  

5.  Entitlement to service connection for right hand 
disorder, inclusive of neuropathy, to include as due to 
undiagnosed illness.  

6.  Entitlement to service connection for a gastroesophageal 
reflux disorder (GERD).  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to serviced connection for epididymitis.  

9.  Entitlement to service connection for multiple joint 
pain, inclusive of multiple joint arthritis, to include as 
due to undiagnosed illness.  

10.  Entitlement to service connection for anxiety and 
depression.  

11.  Entitlement to service connection for a deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 
1985 and from October 1989 to September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, granting service connection for 
acne and assigning a 0 percent evaluation therefor, and 
denying service connection for knee and hand disorders, GERD, 
sinusitis, epididymitis, multiple joint pain and arthritis, 
depression and anxiety, and a deviated nasal septum.  

Only the issue of the veteran's entitlement to service 
connection for GERD is herein addressed on its merits.  All 
of the other issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

It is at least as likely as not that the Veteran has chronic, 
recurrent GERD that originated during his second period of 
active duty.  


CONCLUSION OF LAW

GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2009).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a grant of 
service connection for GERD, the need to discuss VA's efforts 
to comply with the VCAA, its implementing regulations, and 
the interpretive jurisprudence, is obviated.




Analysis

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat-
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the appellant alleges combat service, but he does not contend 
that his GERD is of combat origin; rather he alleges his GERD 
was initially diagnosed and treated in service and that it 
continues to bother him.  Notice is taken, too, that 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

Medical examination and treatment records recorded in service 
identify the initial diagnosis of GERD in November 2003, 
followed by entry of a diagnosis thereof by service 
department medical personnel, including a Medical Evaluation 
Board and Physical Evaluation Board, in 2004 and 2005.  
Following service separation, the Veteran was afforded a VA 
general medical examination in February 2006, at which he 
reported he had no indigestion, heartburn, belching, 
vomiting, diarrhea, vomiting, nausea, constipation, melena, 
or bright red blood in his stools.  He reported passing 
excess gas when eating vegetables and taking Gluophage for 
control of his diabetes.  An upper gastrointestinal (UGI) 
series utilizing barium was negative for any pertinent 
abnormality.  The pertinent diagnosis was of GERD in the 
past, but with a normal UGI today.  

VA outpatient treatment records compiled in June 2006 
identify the veteran's then-current complaints of mild 
heartburn and indigestion.  In September 2006, he denied 
having any significant heartburn or indigestion, although it 
was not then set forth that pertinent GERD symptoms were 
absent.  

Notwithstanding the absence of a showing of GERD following a 
VA general medical examination in February 2006, a definite 
diagnosis of the disorder in question was confirmed during 
recent service by clinical and X-ray examinations in late 
2003, by a Medical Board Evaluation in 2004 and yet again by 
a Physical Evaluation Board just prior to the Veteran's 
separation from approximately 7 years of service.  There is 
no question that the Veteran had chronic recurrent GERD 
during the latter part of his recent period of service and he 
continues to credibly describe essentially the same 
symptomatology upon which that diagnosis was based since 
service, to include during the course of the instant appeal.  
In the undersigned's judgment, such a firm diagnosis of GERD 
established repeatedly during recent service satisfies the 
requirement of a current diagnosis.  Boyer, supra.  The nexus 
requirement is met by medical and lay evidence of continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Savage, supra. 

In view of the foregoing, the Board finds that it is at least 
as likely as not that the Veteran has chronic, recurrent GERD 
that originated during his recent period of active duty.  If 
GERD is in remission such is a rating question that is not at 
issue here.  Accordingly, and with application of the 
doctrine of reasonable doubt, service connection for GERD is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for GERD is granted.


REMAND

Notice is taken that much additional development is needed 
from a procedural and evidentiary standpoint as to each of 
the other issues on appeal.  See 38 C.F.R. § 19.9 (2009); see 
also 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran requests that he be afforded another VA skin 
examination because the last such examination in 2007 was 
conducted during a period of inactivity with respect to his 
service-connected acne and, with citation to Ardison v. 
Brown, 6 Vet. App. 405, 407-8 (1994) that a new examination 
during a period of exacerbation is needed and one which 
encompasses all aspects of his acne, inclusive of ear, nose, 
and head involvement and whether or not there is resultant 
disfigurement or scarring.  The Board concurs.  

Regarding his claims for service connection for bilateral 
knee and hand disorders, inclusive of neuropathy, as well as 
multiple joint pain and arthritis, the Board notes that the 
Veteran during the course of the instant appeal has amended 
his claims with allegations that one or more of such entities 
is the result of undiagnosed illness incurred during multiple 
tours of duty in Southwest Asia and that his bilateral hand 
disorder is secondary to his service-connected Meniere's 
disease and/or diabetes mellitus.  Neither of these raised 
claims is shown to have been adequately developed for the 
Board's review at this time.  Moreover, the Veteran points to 
the absence of his VA claims folder at the time that VA 
examinations in February and December 2006 were undertaken, 
and that despite entry of diagnoses of elbow and knee sprains 
and episodic arthralgias of the knees and hands with no 
objective findings, nexus opinions were neither sought nor 
obtained and no opinions were offered as to the causation or 
aggravation of nonservice-connected disorders by service-
connected disabilities.  The Veteran further argues that he 
has been diagnosed with polyarthritis on a consultative 
examination by the Social Security Administration in May 2007 
and that the VA examiner in February 2006, though noting the 
absence of any arthritis, failed to undertake any diagnostic 
or imaging studies upon which to base that conclusion.  
Clarifying medical input on remand, both in terms of 
diagnoses and nexus opinions, are deemed necessary prior to 
the Board's disposition of the merits of the claims in 
question.  

As for the veteran's claims for service connection for 
sinusitis and a deviated nasal septum, service treatment 
records identify possible sinusitis in June 1990, when a 
sinus X-ray revealed minimal mucosal thickening of the 
maxillary sinuses.  In addition, such records show that an 
episode of acute sinusitis occurred in February 1993, for 
which medical assistance was received.  In May 1993, the 
Veteran sought medical assistance for a complaint of constant 
nasal dripping following a nasal fracture.  Examination 
revealed a deviation of the nasal septum and an external 
nasal deformity; a septoplasty followed in June 1993.  A 
separate episode of sinusitis is shown in July 1994 and 
Medical and Physical Board evaluations in December 2004 and 
May 2005 disclosed the presence of nasal and sinus 
congestion.  

VA examination in February 2006, apparently conducted without 
the benefit of the veteran's claims folder, revealed 
significant drying of the nasal mucosa, but the Veteran did 
not appear to exhibit prominent nasal septum deviation.  
There was some mild swelling of the middle and inferior 
turbinates, and collapse of the external nasal valve on both 
sides.  An approximate 30 percent nasal obstruction on each 
side was also demonstrated.  Computed axial tomography of the 
paranasal sinuses was read as normal; indicia of sinusitis or 
a deviated nasal septum were absent.  The pertinent diagnosis 
was chronic rhinitis; it was noted that there was no evidence 
of acute or chronic sinusitis, allergic rhinitis, or a 
deviated nasal septum.  Despite this assessment, the Veteran 
seeks a new VA ear examination with the benefit of his VA 
claims file in order to ascertain whether his rhinitis 
represents a change in diagnosis or a maturation of the sinus 
complaints noted to have been voiced during service.  The 
Board concurs, noting as well that the indicated diagnoses 
that no current disability is present are somewhat at odds 
with the findings on the VA examination in February 2006, 
particularly the nasal drying, swelling of the nasal 
turbinates, collapse of the nasal valve(s), and evidence of 
nasal obstruction.  Whether such abnormalities are 
manifestations of the claimed disorders or some other 
disability of service origin needs to be clarified.  

With respect to his claim for service connection for 
depression and an anxiety disorder, the Veteran points to the 
fact that he was treated in service for an adjustment 
disorder and depression and that the VA psychiatrist who 
examined him in February 2006 and noted a normal mental 
status evaluation did so without the benefit of a review of 
his VA claims folder, which shows psychiatric difficulties 
during service.  The Board agrees that the 2006 examination 
is incomplete and that remand of such issue is necessary for 
corrective action.  It is again pertinent to point out that, 
aside from the relevant psychiatric symptoms during service, 
the Veteran's second period of active duty ended in September 
2005 and the veteran is competent to report what comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  See also 38 C.F.R. § 3.303(b) and Savage, supra 
regarding continuity of symptomatology.

Regarding claimed epididymitis, service treatment records 
demonstrate in-service diagnosis and treatment of left and 
right epididymitis in 1992 and 1993; however, a VA general 
medical examination in February 2006 culminated in entry of a 
diagnosis of "epididymitis times two, no residuals."  The 
Veteran states that he continues to experience groin numbness 
and it is of note that the VA examiner in February 2006 found 
there to be slightly decreased sensation of the right 
testicle, for which he offered no cause or etiology.  Further 
medical examination is requested to ascertain the 
significance of the veteran's sensory disturbance in the 
groin area and an opinion as to its linkage to the in-service 
episodes of epididymitis.  The Board concurs.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159 (2009), to include 
notifying him of the information and 
evidence still needed to substantiate his 
claims for an initial compensable rating 
for acne and for service connection for a 
bilateral knee disorder, a bilateral hand 
disorder (to include as secondary to 
service-connected Meniere's disease 
and/or diabetes mellitus, and also as due 
to an undiagnosed illness), sinusitis, 
epididymitis, arthritis, and multiple 
joint pain  (to include as due to 
undiagnosed illness), depression and 
anxiety, and a deviated nasal septum.  
Specific notice should be furnished as to 
the law and regulations governing his 
claims for service connection as due to 
undiagnosed illness and for secondary 
service connection, including 38 U.S.C.A. 
§ 1117 and 38 C.F.R. §§ 3.310, 3.317, as 
amended.  He should also be provided 
notice as to the assignment of disability 
ratings and effective dates, pursuant to 
the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As 
well, he should again be advised of his 
right to request assistance from VA in 
obtaining the needed evidence and 
information to substantiate his claims 
for VA compensation.

Depending upon the veteran' response, any 
and all assistance due him must then be 
provided by VA.

2.  Obtain all records of VA treatment, 
which are not already on file, for 
inclusion in the veteran's VA claims 
folder.  

3.  Thereafter, the Veteran is to be 
afforded VA Persian Gulf, dermatological, 
orthopedic, genitourinary, 
psychiatric/psychological, and ear, nose 
and throat (ENT) examinations in order to 
ascertain the nature and, as applicable, 
the approximate onset date, etiology, or 
severity of his service connected acne 
during a period of activity and his 
claimed bilateral knee disorder, 
bilateral hand disorder (to include as 
secondary to service-connected Meniere's 
disease and/or diabetes mellitus, and 
also as due to undiagnosed illness), 
sinusitis, epididymitis, arthritis, and 
multiple joint pain (to include as due to 
undiagnosed illness), depression an 
anxiety disorder, and a deviated nasal 
septum.  The claims folder must be 
furnished to each examiner or use in the 
study of this case and the report of each 
such examination should reflect whether 
in fact the claims folder was actually 
made available to and reviewed by each 
examiner.  All such examinations should 
entail a review of the relevant medical 
evidence in the claims file, the taking 
of a complete medical history, as well as 
the conduct of a physical examination and 
any tests deemed necessary by each 
examiner.  

Pursuant to Ardison, supra and to the 
extent that is possible, the VA skin 
examination should be performed during a 
period of activity or exacerbation in 
order to evaluate fully the extent of the 
veteran's acne, to include what areas are 
affected and to what degree.  Any 
resultant scarring or disfigurement 
should be fully noted.  

The VA orthopedic or joints examiner 
should address the following questions:

(a)  Does the veteran currently 
have a disorder of either knee 
or hand, to include neuropathy 
of either hand, undiagnosed 
arthralgia of any specific 
joint, or arthritis of any 
specific joint?  If so, each 
affected joint should be 
specified as well as the 
resultant level of disablement.  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
disability determined to be 
present in (a) above, either 
clinically or by diagnostic 
testing, began during service 
or is causally linked to any 
incident of service, including 
exposure to contaminants or 
other toxic substances?

(c)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
disability of either hand, to 
include neuropathy, is directly 
caused or aggravated by the 
veteran's service-connected 
Meniere's disease and/or 
diabetes mellitus?  

The examiner is advised that 
aggravation for legal purposes 
is defined as a worsening of 
the underlying disability 
beyond its natural progression 
versus a temporary flare-up of 
symptoms. 

(d)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
current disability of either 
hand or the complaints of 
multiple joint pain is the 
result of an undiagnosed 
illness?  

The ENT examiner is asked to address the 
following:

(a)  Is there a showing of 
current disability involving 
sinusitis, rhinitis, and/or a 
deviated nasal septum or 
residuals of an in-service 
septoplasty?

(b) To what disability or 
disabilities are the 
significant drying of the nasal 
mucosa, swelling of the middle 
and inferior turbinates, 
collapse of the external nasal 
valve on both sides, and 30 
percent nasal obstruction, as 
shown on a VA examination in 
February 2006, attributable?

(c)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's rhinitis represents a 
change in diagnosis or a 
maturation of the earlier 
entered in-service diagnosis of 
sinusitis and/or sinus-related 
symptomatology?

(d)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's sinusitis, rhinitis, 
or other current disability of 
the nose had its origin in 
service or is otherwise related 
to any in-service event, 
inclusive of the nasal injury 
in or about May 1993?

The VA examiner who conducts the 
genitourinary examination is asked to 
address the following:

(a) Does the Veteran have a 
current diagnosis of 
epididymitis?

(b)  If there is such a current 
diagnosis, is there a nexus 
between the Veteran's 
epididymitis and any in-service 
findings, to include episodes 
of epididymitis?  

(c) What is the significance, 
if any, of the diminished 
sensation of the veteran's 
right testicle, as shown on the 
VA examination in February 
2006, and is that a 
manifestation of the veteran's 
in-service epididymitis?

The VA examiner who conducts the 
psychiatric or psychological evaluation 
is asked to address the following:  

(a)  Does the Veteran currently 
have a diagnosis of an acquired 
psychiatric disorder, including 
but not limited to an 
adjustment disorder, an anxiety 
disorder, or depressive 
disorder?

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
current acquired psychiatric 
disorder that may be present 
began during service or is 
causally linked to any incident 
of or finding recorded during 
service, including findings of 
an adjustment disorder and 
depression?  

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The examiners are also requested to 
provide a rationale for any opinion 
expressed.  If any examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and the reasons why.

4.  Lastly, readjudicate the veteran's 
claims for an initial compensable rating 
for acne and his claims for service 
connection for a bilateral knee disorder, 
a bilateral hand disorder (to include as 
secondary to service-connected Meniere's 
disease and/or diabetes mellitus, and 
also as due to an undiagnosed illness), 
sinusitis, epididymitis, multiple joint 
pain (to include as due to undiagnosed 
illness), arthritis, depression, anxiety, 
and a deviated nasal septum. 

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


